192 F.2d 739
BYARS,v.SWENSON, Warden.
No. 6291.
United States Court of Appeals Fourth Circuit.
Argued Nov. 5, 1951.Decided Nov. 29, 1951.

John P. Byars, pro se.
Kenneth C. Proctor, Asst. Atty. Gen. of Maryland (Hall Hammond, Atty. Gen. of Maryland, on the brief) for appellee.
Before PARKER, Chief Judge, SOPER, Circuit Judge, and MOORE, District judge.
PER CURIAM.


1
This is an appeal from an order denying a writ of habeas corpus.  Appellant is imprisoned in the Maryland Penitentiary under a sentence imposed by a Maryland state court; and his contention is that the sentence was not authorized by the charge contained in the indictment against him.  We think that the contention is without merit; but, aside from this, the action of the District Judge was unquestionably correct, since the question presented was one of state law which had been raised by petition for habeas corpus in a Maryland state court and decided adversely to appellant there with affirmance by the Court of Appeals of Maryland, and denial of certiorari by the Supreme Court of the United States.  Byars v. Warden of the Maryland Penitentiary, Md. 77 A.2d 18, certiorari denied 340 U.S. 944, 71 S.Ct. 503, 95 L.ed. 681.  Under such circumstances, the District Judge properly refused to issue the writ.  Sanderlin v. Smyth, 4 Cir., 138 F.2d 729; Stonebreaker v. Smyth, 4 Cir., 163 F.2d 498.


2
Affirmed.